Citation Nr: 0940635	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right knee arthritis as 
secondary to service-connected right foot disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1984 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran provided testimony at a September 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his right knee arthritis is 
secondary to his service-connected right foot disability.  
The Veteran further contends that he has experienced constant 
right knee pain since 1995.

A September 2005 post-service VA outpatient treatment record 
indicates that the Veteran reported some right knee pain due 
to his altered gait, which he attributes to his service-
connected right foot disability.  The physician diagnosed the 
Veteran with bilateral knee pain, indicating that the Veteran 
should take ibuprofen for the pain.  A September 2006 VA 
outpatient treatment record shows that the Veteran sought 
treatment for bilateral knee pain.  A subsequent September 
2006 VA X-ray indicated mild arthritic changes of the 
Veteran's knees.  

The Veteran was afforded a VA examination in September 2007 
after which the examiner diagnosed the Veteran with right 
knee degenerative joint disease.  Upon review of the 
Veteran's claims file, the examiner opined that the Veteran's 
degenerative joint disease is less likely than not related to 
his service-connected right foot disability.  In providing 
the aforementioned opinion, the examiner noted that the 
Veteran underwent surgery in 1987 for digits two through five 
hammertoes.  In this regard, the examiner noted that the 
Veteran reported that his knee pain began in 1995, eight 
years after his surgery.  The examiner indicated that sudden 
onset of knee degenerative arthritis is more consistent with 
an acute injury versus chronic stress from an abnormal gait.  
The examiner further noted that the Veteran's service 
treatment records are negative for an abnormal gait.  

The VA examiner opined that the Veteran's right knee 
degenerative arthritis is less likely than not related to his 
service-connected right foot disability; however, the 
examiner did not address the question of whether the 
Veteran's right knee condition is aggravated by his service-
connected right foot disability.  Thus, the Board finds the 
September 2007 VA examiner's opinion to be inadequate.  A 
claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
aggravates a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  
Reaching this determination requires a precise comparison 
between the baseline level and alleged post-aggravation 
levels of severity of the nonservice- connected disease or 
injury.  See Notice, 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006), 
later codified at 38 C.F.R. § 3.310(b). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine whether his service-connected 
right foot disability caused, contributed 
or aggravated (worsened) the right knee 
disability.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service 
treatment records and the September 2007 
VA examination.  

Based on the examination and review of the 
record, the examiner should answer the 
following:

Is it at least as likely as not that any 
currently demonstrated right knee disorder 
is caused or aggravated (made worse) by the 
Veteran's service-connected right foot 
disability?  If the examiner concludes that 
aggravation occurred, the examiner must 
identify the degree of aggravation above 
and beyond the baseline level of severity 
of the nonservice-connected disability.  

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


